Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 1 of 18 PageID #: 473




                               EUNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND


  DOROTHY FORTH, LISA BULLARD,
  RICARDO GONZALES, CYNTHIA RUSSO,
  INTERNATIONAL BROTHERHOOD OF
  ELECTRICAL WORKERS LOCAL 38
  HEALTH AND WELFARE FUND,
  INTERNATIONAL UNION OF OPERATING
  ENGINEERS LOCAL 295-295C WELFARE                          Case No: 1:20-mc-00007-MSM-PAS
  FUND, AND STEAMFITTERS FUND
  LOCAL 439, on Behalf of Themselves and All                         Underlying Action:
  Others Similarly Situated,                                  Civ. A. No. 17-cv-2246 (N.D. Ill.)

                Plaintiffs,

                v.

  WALGREEN CO.,

                Defendant.



                     NON-PARTY CAREMARK, LLC’S OPPOSITION TO
                          PLAINTIFFS’ MOTION TO COMPEL

         Federal district courts are obliged to protect third parties from harassing subpoenas. Fed.

  R. Civ. P. 45(d)(1). Over the last twenty-three months, non-party Caremark, LLC (“Caremark”)

  has been harassed with multiple subpoenas issued in the underlying matter between Plaintiffs

  and Walgreens; it has complied in good faith by producing thousands of pages of documents in

  response to those subpoenas; and it has even committed to appear for a Rule 30(b)(6) deposition

  in the coming weeks. But Caremark finally has said “enough is enough” in response to

  Plaintiffs’ latest demand: that Caremark go fishing through employees’ e-mail accounts for

  additional documents for which Plaintiffs have demonstrated no particular need.
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 2 of 18 PageID #: 474




           For two main reasons, discussed further below, the Court should deny Plaintiffs’ Motion

  to Compel Non-Party Caremark, LLC to Comply with Subpoena (hereinafter “Motion” or

  “Mot.”). First, Caremark has already responded in good faith to the parties’ third-party

  subpoenas to the company (three, to be exact) by producing more than 3,000 pages of

  documents, including e-mails, and over 88,000 lines of transaction data. Nothing more should be

  required, particularly since Caremark has born its own review and production costs to date and

  Plaintiffs are refusing to pay for the additional search. Second, Plaintiffs’ proposed additional

  search is unduly burdensome and not proportional to the needs of the case, particularly given that

  Plaintiffs have not identified any specific documents they know exist, but that are missing, from

  the parties’ productions in the case or in Caremark’s third-party productions.

                                    WHAT PLAINTIFFS WANT

           In their Motion, Plaintiffs seek an order compelling Caremark to run the following search

  for e-mails and other electronically stored information (“ESI”):

           Custodians:     Todd Guinn, Stephanie Harris, William Wellman, and Thao Pham, Esq.

           Timeframe:      January 1, 2016 through December 31, 2018
                           [1]
           Search Terms:     PSC OR [2](Walgreen* and (usual w/2 cust*) OR [3](Walgreen* and (u
                           pre/2 c)).

  According to CVS IT personnel, this search returns 3,156 separate e-mails or other electronic

  documents that would need to be reviewed.1 That number almost certainly includes duplicate

  documents, although without more sophisticated analysis that only an outside IT vendor could

  perform, or manually reviewing each document, duplicates cannot be identified and weeded out.




  1
      Declaration of Grant Geyerman (“Geyerman Decl.”) ¶ 4.

                                                   2
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 3 of 18 PageID #: 475




            If ordered to perform this search, Caremark would be performing its third search for ESI

  in response to the parties’ subpoenas in this case. That number represents two searches more

  than Caremark has performed in response to any one of the ten third-party subpoenas it has

  received (and responded to) since 2016 in similar cases alleging a pharmacy’s membership

  program price like Walgreens’ Prescription Savings Club should have been its “usual and

  customary” price. Although this would be Caremark’s third search for ESI here, and a search

  specifically designed by them, Plaintiffs refuse to pay Caremark to collect, review, and produce

  responsive documents, if any.

            Caremark should perform the above search, Plaintiffs say, in order to locate documents

  responsive to one of the following three requests:

                   [Request] 2. Communications between you [Caremark] and
                   Walgreens concerning contracts, agreements, and pharmacy
                   manuals, including amendments, relating to the administration of
                   prescription drug benefits that applied or that currently apply to
                   any of the Plaintiffs’ prescription drug purchases from Walgreens.

                   [Request] 3. Communications with Walgreens concerning
                   amendments to the definition of “usual and customary” price in
                   contracts, agreements, and pharmacy manuals relating to the
                   administration of prescription drug benefits.

                   [Request] 4. Communications with Walgreens relating to the
                   inclusion or consideration of the [Prescription Savings Club] Prices
                   in the calculation, establishment, or reporting of its “usual and
                   customary” price for PSC Drugs.

  Ex. 12; see also Mot. at 6. Although these document requests all concern solely communications

  between Caremark and Walgreens, the search terms Plaintiffs are demanding are not designed to




  2
      All references to “Ex.” refer to the exhibits attached to the Geyerman Declaration.

                                                     3
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 4 of 18 PageID #: 476




  identify only Caremark-and-Walgreens communications,3 but rather any document that contains

  one of the search terms, even if it is a document circulated wholly internally at Caremark or with

  a third-party other than Walgreens.

           The Motion also seeks an order compelling production of Caremark’s privilege log,

  which is now a moot issue. On July 10, 2020, Caremark produced a privilege log to Plaintiffs.4

                                            ARGUMENT

           The Court should not compel Caremark to perform the requested search. Caremark has

  already complied in good faith with Plaintiffs’ (and Walgreens’) subpoenas in this case.

  Furthermore, the requested search is unduly burdensome and not proportional to the needs of the

  case, on several levels.

  I.       Caremark Has Dutifully Fulfilled its Rule 45 Obligations.

           Between August 2018 and today, Caremark has devoted substantial efforts to responding

  to three third-party subpoenas issued by Plaintiffs (two) and Walgreens (one). That effort has

  resulted in (1) five separate productions of documents by Caremark (2) comprising more than

  3,000 pages of documents and 88,000 lines of transaction data, and (3) Caremark’s agreement to

  sit for a Rule 30(b)(6) deposition as soon as all document issues are resolved.5 In reaching this

  point, Caremark has engaged in extensive negotiations with both parties which puts the lie to

  Plaintiffs’ suggestion that Caremark has shirked its obligations under Rule 45, or that Plaintiffs




  3
   For example, none of the proposed search terms include the condition that “@walgreens.com”
  appear in the to/from/cc line of the e-mail.
  4
      Geyerman Decl. ¶ 5.
  5
    The Rule 30(b)(6) deposition was scheduled for July 15, 2020, but has been deferred pending a
  resolution of Plaintiffs’ Motion.

                                                   4
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 5 of 18 PageID #: 477




  were not given a fair opportunity for input in how Caremark would go about responding to their

  subpoenas.

         A.      Plaintiffs’ August 24, 2018 Subpoena

         Plaintiffs issued their first of two subpoenas to Caremark on August 24, 2018. Ex. 2.

  The August 2018 subpoena defined the “Relevant Time Period” as January 1, 2007 through

  August 24, 2018, and included fifteen document requests as well as eleven topics for

  examination under Rule 30(b)(6). Caremark served its objections on October 4, 2018, Ex. 3, and

  participated in a meet-and-confer two weeks later on October 17, 2018. Geyerman Decl. ¶ 2.

  During this meet and confer, Plaintiffs explained that Caremark testimony was necessary to

  determine if Walgreens’ Prescription Savings Club (“PSC”) prices should have been considered

  its U&C under Walgreens’ contract(s) with Caremark, and Caremark agreed to produce its Rule

  30(b)(6) testimony given in a case in 2017—Corcoran et al. v. CVS Health, et al., No. 15-cv-

  3504 (N.D. Cal.)—in order to answer that question. Id.

         As promised, Caremark produced the Rule 30(b)(6) transcript and all exhibits thereto one

  week later on October 25, 2018. In the transcript and accompanying exhibits, Caremark

  explicitly set forth its understanding that “pharmacies offering Club Plans are not contractually

  required to submit to Caremark the Club Plan price as their usual and customary prices.

  Examples of Club Plans include the Walgreens Prescription Savings Club . . . .” Ex. 4. The

  exhibits to the deposition included contemporaneous evidence documenting this corporate

  position as early as 2008. Ex. 5.

         This previous corporate testimony from Caremark and corporate policy on whether club

  programs like Walgreens’ PSC program were U&C prices was significant evidence because, as

  the Motion acknowledges, it answers the “ultimate issue in the underlying action”— “whether

  Walgreens was required to consider PSC prices in determining its usual and customary prices”
                                                   5
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 6 of 18 PageID #: 478




  under its contract with Caremark. Caremark’s first production, made twenty-two months ago,

  definitively answered that question. See, e.g., Sunbury Textile Mills, Inc. v. CIR, 585 F.2d 1190,

  1196 (3d Cir. 1978) (“Where, as here, there is no dispute between the contracting parties over the

  meaning of the terms . . .[t]heir harmonious recital of what these words mean is conclusive.”

  (internal quotation omitted)).

         B.        Plaintiffs’ July 26, 2019 Subpoena

         Plaintiffs issued a second Rule 45 subpoena to Caremark on July 26, 2019. Ex. 1.

  Plaintiffs’ second subpoena included eight new document requests, one request for transactional

  data, and eight topics for examination under Rule 30(b)(6). Several days later, Plaintiffs agreed

  to suspend indefinitely Caremark’s response to the subpoena until such time as Plaintiffs could

  provide “specifics concerning what [additional] evidence Plaintiffs are interested in obtaining

  from Caremark,” given it already had Caremark’s corporate position on whether club programs

  are U&C prices. Ex. 6.

         Two-and-a-half months later, Plaintiffs sent Caremark a letter raising three issues

  relevant here:

              1. “Gaps” Purportedly In Walgreens’ Document Production: Plaintiffs asked
                 Caremark to (a) conduct a targeted search to identify any contracts or pharmacy
                 manuals “between Caremark and Walgreens . . . that define, explain, or describe
                 the term ‘usual and customary’ price,” and (b) conduct an ESI search of five
                 Caremark employees’ files—Stephanie Harris, Todd Guinn, Robert Burge,
                 Robert Stone, and William Wellman—for “communications with Walgreens”
                 regarding Walgreens’ Prescription Savings Club;

              2. Transactional Data: Plaintiffs asked Caremark to produce pharmacy transaction
                 data for Walgreens’ prescription purchases made by Plaintiff IBEW 38’s
                 members; and

              3. Deposition: Plaintiffs asked Caremark to provide dates for a Rule 30(b)(6)
                 deposition.




                                                  6
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 7 of 18 PageID #: 479




  Ex. 7. Counsel for Caremark participated in a meet and confer regarding Plaintiffs’ letter one

  week later on October 23, 2019, and filed its formal objections and responses shortly thereafter.

  Ex. 8. As relevant to the present dispute, Caremark agreed to “meet and confer with Plaintiffs

  about the feasibility and burden of applying a reasonable set of search terms to certain Caremark

  custodians’ documents that have previously been collected in similar litigation, in order to

  locate responsive documents.” Id.6 Caremark did not offer to search employee files that had not

  been collected for previous litigations.

            C.     Walgreens’ November 8, 2019 Subpoena

            Defendant Walgreens issued its own Rule 45 subpoena to Caremark on November 8,

  2019, which included nine document requests and fourteen topics for examination under Rule

  30(b)(6). Ex. 9. Contrary to the Motion’s suggestion that Caremark responded more

  cooperatively to Walgreens than to Plaintiffs,7 Caremark lodged the exact same objection to

  Walgreens’ request for ESI searches that it lodged to Plaintiffs’ request: “Caremark is willing to

  meet and confer with Defendant and Plaintiffs about the feasibility and burden of applying a

  reasonable set of search terms to certain Caremark custodians’ documents that have previously

  been collected in similar litigation, in order to locate responsive documents.” Ex. 10.

            D.     Caremark’s First ESI Search and Production

            Caremark did not hear from Plaintiffs or Walgreens following its objections and

  responses to the parties’ July and November 2019 subpoenas. With the holidays, close of fact




  6
      All emphases to quotations in this Brief are added, unless otherwise indicated.
  7
   Mot. at 3 (“Notably, Caremark appears to have willingly complied with the production
  demands of a far broader and later-served subpoena from Walgreens.”).

                                                     7
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 8 of 18 PageID #: 480




  discovery,8 and paternity leave all impending,9 counsel for Caremark felt he could wait no longer

  and, on December 10, 2019, commissioned an ESI search consistent with its responses and

  objections to both Plaintiffs’ and Walgreens’ subpoenas—namely a search of certain employees’

  files that had been previously collected in the Corcoran case and a similar litigation. The

  parameters for this search were as follows:

           Custodians:      Todd Guinn and Stephanie Harris

           Timeframe:       Todd Guinn (December 9, 2008 through July 21, 2015) and Stephanie
                            Harris (December 9, 2008 through September 11, 2015)
                            [1]
           Search Terms:      PSC OR [2] Walgreen* and (usual w/2 cust*) OR [3](Walgreen* and (u
                            pre/2 c)).

  Although the Motion suggests that Walgreens directed Caremark to run this search, Mot. at 3,

  that is false. Not having heard from either party, Caremark designed the search itself without the

  input of either party.

           On January 16, 2020, Caremark produced the results of this first ESI search, which

  included more than 735 pages of e-mails and other documents. Ex. 11.

           E.     Plaintiffs Ask Caremark to Fill Purported “Gaps” in Walgreens’ Production.

           On January 21, 2020, Plaintiffs sent Caremark a letter inquiring (1) “whether additional

  documents exist [at Caremark] to fill the gaps Plaintiffs have identified in Walgreens’

  production,” and (2) whether Caremark had documents pertaining to an alleged meeting “the

  teams [at Caremark and Walgreens had] . . . the last week of June or the first week of July, 2017

  to discuss changes that resulted in the 2018 Provider Agreement.” Ex. 12. Plaintiffs identified



  8
   At the time of production, fact discovery was set to close on February 28, 2020. See Forth v.
  Walgreens, Civ. A. No. 17-cv-2246 (N.D. Ill.) at Dkt. No. 219 (Nov. 4, 2019).
  9
      Geyerman Decl. ¶ 3.

                                                   8
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 9 of 18 PageID #: 481




  Caremark’s Todd Guinn, Stephanie Harris, William Wellman, and Thao Pham, Esq., as

  Caremark’s representatives that attended the supposed June-July 2017 meeting. Id. at 3 n.5.

         F.      Caremark’s Second ESI Search and Third, Fourth, and Fifth Productions.

         On February 28, 2020, Caremark made its third production and produced a total of thirty

  documents relating to named-plaintiff Cynthia Russo’s prescription purchases.

         Less than a month later, on March 18, 2020, Caremark made its fourth production, which

  included (1) the “missing” Provider Manuals that Plaintiffs had identified, (2) “Reconciliation

  Reports” for named-Plaintiff IBEW showing payments made by Caremark to IBEW in the

  course of their business relationship, and (3) the results of Caremark’s second ESI search related

  to the meeting between Caremark and Walgreens that occurred, allegedly, the “last week of June

  or the first week of July, 2017.” Ex. 13. The parameters of this second ESI search, selected

  directly in response to the information in Plaintiffs’ January 21, 2020 letter, were as follows:

         Custodians:      Todd Guinn, Stephanie Harris, William Wellman, and Thao Pham, Esq.

         Timeframe:        June 1, 2017 through July 31, 2017
                           [1]
         Search Terms:        “prescription drug savings card program” OR [2](Walgreen* and
                           “U&C”) OR [3](Walgreen* and “usual and customary charge”) OR
                           [4]
                              “prescription savings club.”10

  The March 18, 2020 production comprised over 1,900 pages of documents and e-mails.

         Finally, on May 27, 2020, Caremark made its fifth and final production, which comprised

  more than 88,000 lines of transaction data related to named-plaintiff IBEW 38’s prescription

  purchases at Walgreens’ pharmacies. Ex. 14.




  10
    Caremark (as opposed to outside counsel or an outside vendor) performed this second ESI
  search because Caremark had not previously collected any of these custodians’ ESI for the
  timeframe identified by Plaintiffs, i.e., the “last week of June or the first week of July, 2017.”

                                                    9
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 10 of 18 PageID #: 482




         All of this discussion shows that Caremark has been more than diligent, over a two-year

  period, in producing documents in good faith, and responding to Plaintiffs’ requests when they

  were reasonable. Because Caremark has been more than diligent, it should not be compelled to

  take further actions now.

  II.    Requiring Caremark to Perform a Third ESI Search Is Unduly Burdensome and
         Disproportionate to the Parties’ Needs in the Case.

         Despite the extensive efforts discussed above, Plaintiffs argue there are four reasons why

  Caremark should be compelled to incur the time and expense of a third ESI collection, search,

  and production. None has merit.

         First, Plaintiffs argue that a third search is warranted to identify further Walgreens-

  Caremark communications because, supposedly, those communications bear on the “ultimate

  issue in the underlying action”—namely, “whether Walgreens was required to consider PSC

  prices in determining its usual and customary prices.” Mot. at 4. See also Mot. at 14. A third

  search is not necessary, in fact, to obtain evidence of Caremark’s view on that issue.

         In October 2018, Caremark produced documents demonstrating that Caremark does not,

  and has never, considered Walgreens’ PSC program to be within the definition of “usual and

  customary” as that term appears in the Caremark-Walgreens contract. Caremark has produced to

  both parties (1) a sworn declaration on the topic, Ex. 4, (2) corporate testimony from Caremark

  in another proceeding on the topic, and even (3) internal documents from as far back as 2008

  memorializing this understanding. Ex. 5. Caremark produced this evidence to Plaintiffs when it

  was first subpoenaed in mid-2018, precisely because it should be all that the parties need to

  know to understand Caremark’s position on the merits.

         Plaintiffs provide no explanation as to why it is reasonable or proportionate to require

  Caremark to commission a third ESI search just to locate documents that, if anything, would


                                                  10
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 11 of 18 PageID #: 483




  only confirm its long-held, contemporaneously documented understanding that club program

  prices are not U&C prices. To the extent Plaintiffs need to confirm that this remains Caremark’s

  understanding through the present day, they can do so at the Rule 30(b)(6) in this matter that

  Caremark has agreed to attend.

         Second, Plaintiffs argue that a third search is warranted because of purported “gaps” in

  Walgreens’ document production. Mot. at 16. In support of this argument, Plaintiffs claim that

  (1) “Walgreens has produced only limited communications regarding th[e] critical . . . [contract]

  renegotiation,” in the spring of 2017, Mot. at 18, and (2) Caremark “unilaterally truncated the

  Relevant Time Period in the Subpoena.” Id. at 8. Plaintiffs are both speculating and misleading.

         As an initial matter, Caremark performed a targeted collection to identify and produce the

  contracts and Provider Manuals that Plaintiffs specifically identified for the company. Caremark

  produced these documents on March 18, 2020. Ex. 13. Caremark has also answered most of

  Plaintiffs’ follow-up questions that they have raised from time to time. Ex. 15 (responding about

  transaction data and BIN/PCB/Group ID numbers). Significantly, Plaintiffs’ Motion does not

  identify any particular document that seems to be “missing” based on the parties’ and

  Caremark’s productions. See Mot. at 18 (arguing that additional “communications are likely to

  exist because of the fact of the underlying action”). Rather, their speculation is that more

  communications must exist somewhere, and hence their claiming a “gap” should be filled.

         The only concrete topic the Motion describes is the 2018 Provider Agreement between

  Caremark and Walgreens. Plaintiffs’ suggestion that there must be “missing” U&C-related

  communications surrounding that contract is belied by the record and, in all events, Caremark, a

  third-party, should not responsible for guaranteeing that every last document concerning that

  topic (or any other) is available in the case. After Plaintiffs identified the Summer 2017



                                                  11
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 12 of 18 PageID #: 484




  negotiations as a particular area of interest, Caremark commissioned a search from June 1, 2017

  to July 31, 2017, and produced all responsive, non-privileged documents that it located from that

  search. Ex. 13. Caremark located eight communications between Walgreens and Caremark

  during that period.11 Despite their repeated assertion that additional “communications are likely

  to assist,” Plaintiffs acknowledge that they currently have the complete set of “redline

  contracts” that document Walgreens and Caremark’s negotiation of the usual and customary

  provision. Mot. at 17. Given those redlined drafts, Plaintiffs cannot credibly argue that they

  lack sufficient information to formulate whatever arguments they need to make about the

  language of the final agreement (executed on July 31, 2017) or the negotiations prior to the

  execution.

         Plaintiffs’ argument that Caremark “unilaterally truncated” the “Relevant Period” in its

  search fails to acknowledge why Caremark targeted the dates that it did. In its first ESI search

  (December 2019), Caremark leveraged its collections from the Corcoran and Sheet Metals cases

  and produced all responsive, non-privileged documents for the custodians Plaintiffs identified.12

  The dates for that production were determined by the dates that covered the prior collections.

  When Plaintiffs challenged the scope of that production and identified four specific Caremark

  employees that attended a meeting with Walgreens—that Plaintiffs said occurred the “last week

  of June or the first week of July, 2017”—Caremark promptly ran searches on these previously



  11
    Though some of the responsive e-mails attached documents that pre-dated June 1, 2017,
  Caremark produced all responsive, non-privileged documents that it located without regard to the
  date each individual attachment was created.
  12
    Of the five Caremark employees Plaintiffs’ identified in their October 16, 2019 letter, Ex. 7,
  only two—Stephanie Harris and Todd Guinn—were custodians in the Caremark and/or Sheet
  Metal cases, and both custodians’ files are limited to July 31, 2015, the date the Corcoran
  complaint was filed.

                                                  12
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 13 of 18 PageID #: 485




  uncollected custodial files for the period June 1, 2017 through July 31, 2017, and produced all

  responsive, non-privileged documents that it located.

         Plaintiffs make much of the fact that Caremark performed this second search in-house

  (rather than through an external e-discovery vendor), but Caremark did so in the interests of time

  and cost because it had theretofore not forensically collected those custodians’ files for the

  timeframe at issue. Although the Motion complains about the timeframe that Caremark

  searched, Plaintiffs created that problem themselves: In their January 21, 2020 letter, Plaintiffs

  told Caremark that the meeting for which Plaintiffs wanted associated communications occurred

  in “the last week of June or the first week of July, 2017,” Ex. 12, which is why Caremark

  searched that particular period. In the Motion, Plaintiffs contend for the first time that the

  meeting actually occurred on “April 13, 2017.” Mot. at 17. Caremark did not search April 2017

  because Plaintiffs misidentified the timeframe. Caremark should not be penalized for having

  relied upon Plaintiffs’ wrong information. And it certainly does not warrant the Court now

  granting the broad relief the Motion requests—production of all communications between

  Walgreens and Caremark concerning the parties’ contracts, U&C pricing, and the PSC program

  from January 1, 2016 through December 31, 2018.

         Third, Plaintiffs’ assertion that Caremark’s “claim of burden must also be measured

  against the steps Caremark took in responding to Walgreens’ subpoena and it [sic] lack of any

  burden in doing so” is legally and factually incorrect. Mot. at 3–4. The premise of this

  argument—that Caremark cooperated with Walgreens subpoena but did not cooperate for

  Plaintiffs—is wrong. In late-2019, Caremark told both parties that it was willing to search its

  documents collected from prior matters. When Plaintiffs stated that the production resulting

  from that process was insufficient, Caremark searched for and produced more e-mails, taking



                                                   13
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 14 of 18 PageID #: 486




  into account Plaintiffs’ suggestion of the period to search (the late-June/early-July 2017 period).

  Plaintiffs had some input into Caremark’s search, but Walgreens had none.

         “When determining whether a subpoena duces tecum results in an undue burden on a

  party such factors as the relevance of the documents sought, the necessity of the document

  sought, the breadth of the request . . , [and the] expense and inconvenience can be considered.”

  Behrend v. Comcast Corp., 248 F.R.D. 84, 86 (D. Mass. 2008) (internal quotations omitted).

  The expense and inconvenience on Caremark of entertaining yet another search is very

  significant, in part because Caremark has been subjected to at least eight third-party subpoenas

  in civil litigation concerning U&C prices since 2018—three in this matter, three in United States

  ex rel. Strauser v. Stephen L. LaFrance, Civ. A. No. 4:18-cv-006723 (N.D. Okla.), and two in

  Stafford v. Rite Aid Corp., Civ. A. No. 3:17-cv-1340 (N.D. Cal.). Notably, four of these eight

  subpoenas have been served by the same two law firms serving as Plaintiffs’ counsel in this case

  and the Stafford case. Any extra efforts Caremark takes to search for documents in this case

  will, inevitably, be cited against the company by litigants in other matters as “the minimum”

  efforts the company should be willing to perform in those cases. As a prime example, minutes

  before Caremark filed the instant Brief, Plaintiffs’ counsel (in their capacity as the Stafford

  lawyers) served Caremark with another harassing letter concern Caremark’s efforts to comply

  with the Stafford subpoena. Ex. 16.

         And fourth, Plaintiffs’ attempt to require Caremark to run search terms over four

  custodians’ files over a three-year period represents a major expansion of the burden on

  Caremark. As discussed above, Caremark has not previously collected any of these four




                                                   14
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 15 of 18 PageID #: 487




  custodians’ files for the period January 1, 2016 through December 31, 2018.13 And although

  Caremark was willing to incur the cost of an in-house, targeted search for documents created or

  received between June 1, 2017 and July 31, 2017, the burden multiplies eighteen-fold if

  expanded to the three-year period Plaintiffs now request. The burden is compounded further by

  the fact that one of the proposed custodians, Thao Pham, is a lawyer. Searching a lawyer’s files

  would likely reveal many privileged documents. While Caremark was willing to search Ms.

  Pham’s documents during a discreet two-month period regarding communications surrounding a

  particular meeting, it is not willing to undertake the burden of reviewing three-years-worth of e-

  mails. See, e.g., Sprint Commc’ns Co. L.P. v. Charter Commc’ns, Inc., 2019 WL 3369659, at *1

  (D. Del. July 15, 2019) (denying motion to compel the inclusion of in-house counsel as an ESI

  custodian because “the Special Master properly weighed the potential benefits to the parties

  against the burden to Charter in gathering the ESI, filtering through the ESI for what is

  privileged, and then cataloging it.”).

  III.   Caremark Has Not Waived Its Objections to Plaintiffs’ Subpoenas.

         Finally, Plaintiffs argue that Caremark has “waive[d]” its ability to object to Plaintiffs’

  subpoenas. Mot. at 14. None of the three cases Plaintiffs cite in support of this “waiver”

  argument supports their position.

         In Williams & Cochrane, LLP v. Quechan Tribe of Fort Yuma Indian Reservation, the

  court denied the plaintiffs’ motion to “describe the key words used” in defendants’ search and

  acknowledged that an “agreement [as to search terms] will not always be possible.” 2020 WL




  13
     The June/July 2017 search was performed in-house at Caremark. Outside counsel does not
  have a copy of the custodians’ email accounts that it could simply run the new proposed search
  terms against to locate documents for review.

                                                  15
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 16 of 18 PageID #: 488




  274117, at *7 (S.D. Cal. May 27, 2020). Here, Caremark made reasonable efforts to provide

  both parties with the information they requested.

         In DeGeer v. Gillis, the court only ordered the third-party to run additional search terms

  after requiring the defendant issuing the subpoena to “split the financial burden for the additional

  terms and data custodians that the Court is allowing.” 755 F. Supp. 2d 909, 930 (N.D. Ill. 2010).

  Plaintiffs have rejected Caremark’s request that they pay for any additional searching- and

  document-review costs.

         Finally, in Creative Machining & Molding Corp v. CRC Polymer Sys., Inc., the motion to

  compel was granted only after the moving party demonstrated with specific evidence that it “has

  been left with a gap in the documentary record.” 2018 WL 1440320, at *3 (D. Mass. Mar. 22,

  2018). Plaintiffs make no such showing here.


                                           CONCLUSION

         For the foregoing reasons, Caremark respectfully requests that this Court deny Plaintiffs’

  Motion in its entirety. Alternatively, to the extent the Court is inclined to order Caremark to

  perform a third ESI search, the Court should require Plaintiffs to reimburse Caremark all costs

  associated with collecting, reviewing, and producing any responsive documents. Fed. R. Civ. P.

  45(d)(3)(C).




                                                  16
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 17 of 18 PageID #: 489




  Dated: July 10, 2020         Respectfully submitted,


                               By: /s/ Robert C. Corrente

                               Robert C. Corrente (RI Bar No. 2632)
                               WHELAN, CORRENTE & FLANDERS, LLP
                               100 Westminster Street, Suite 710
                               Providence, RI 02903
                               Telephone: (401) 270-4500
                               Facsimile: (401) 270-3760
                               rcorrente@whelancorrente.com

                               Grant A. Geyerman (Pro Hac Vice)
                               Andrew C. Watts (Pro Hac Vice)
                               WILLIAMS & CONNOLLY LLP
                               725 Twelfth Street, N.W.
                               Washington, DC 20005
                               Telephone: (202) 434-5000
                               Facsimile: (202) 434-5029
                               ggeyerman@wc.com
                               awatts@wc.com

                               Attorneys for CVS Pharmacy, Inc.




                                        17
Case 1:20-mc-00007-MSM-PAS Document 11 Filed 07/10/20 Page 18 of 18 PageID #: 490




                                CERTIFICATE OF SERVICE

         I hereby certify that on July 10, 2020, the foregoing NON-PARTY CAREMARK,

  LLC’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL was filed electronically

  and is available for viewing and downloading from ECF.



  DATED: July 10, 2020                      By: /s/ Robert C. Corrente
                                            Robert C. Corrente




                                              18
